IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                 IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                    )
                                      )
                                      )
v.                                    )          ID No. 1406015448
                                      )
                                      )
JOHN S. BRADLEY,                      )
                                      )
                       Defendant.     )


                           Submitted: June 10, 2015
                            Decided: June 22, 2015

       ORDER DENYING MOTION TO REDUCE SENTENCE

      This 22nd day of June, 2015, upon consideration of the Defendant’s

Motion for Sentence Reduction/Modification, and the record in this matter,

it appears to the Court that:

      (1)    In July 2014, a grand jury indicted Defendant John S. Bradley

for assault second degree, terroristic threatening, offense touching, and

criminal mischief. These multiple offenses arose from a domestic assault

during which Bradley, among other things, battered his girlfriend and

fractured her rib. In September 2014, a grand jury indicted Bradley for

breaching the conditions of his release on bond by contacting his girlfriend
within days of that assault.1 And later in September 2014, he was arrested

for yet another breach of release. 2

       (2)    On the morning of trial, Bradley pleaded guilty to the felony

assault count.3 He did so in exchange for dismissal of the remaining charges

in the first indictment, dismissal of the single charge from the second, an

agreement not to indict the charge from the third related arrest, and the

State’s favorable sentencing recommendation (up to one year). 4

       (3)    Bradley’s sentencing occurred several months later, on March

13, 2015, after a pre-sentence investigative report was prepared. He was

sentenced to serve eight years at Level V, suspended after he serves two

years imprisonment, for six years at Level IV-DOC Discretion, suspended

after he completes a six-month Level IV term, for two years of Level III

1
        See Indictment, State v. John S. Bradley, ID No. 1406018692 (Del. Super. Ct.
Sept. 2, 2014); see also Dkt. No. 1, State v. John S. Bradley, ID No. 1406018692 (Del.
Super. Ct. July 10, 2014).
2
       See Dkt. No. 1, State v. John S. Bradley, ID No. 1409017420 (Del. Super. Ct. Oct.
13, 2014).
3
      Plea Agreement and TIS Guilty Plea Form, State v. John S. Bradley, ID No.
1406015448 (Del. Super. Ct. Dec. 2, 2014).
4
       Plea Agreement, at 1 (setting forth the charges to be nolle prosed or not indicted
and providing also that the “State will cap recommendation for Level 5 time to be served
at 1 year”). This was a recommendation in the mid-range of the applicable guideline
sentence. SENTAC Sentence Range for Class D Felony (Violent), DELAWARE
SENTENCING ACCOUNTABILITY COMMISSION, Benchbook 2014 at 47 (noting a statutory
range of up to eight years imprisonment and a presumptive sentence of up to two years
imprisonment for assault second degree).



                                          -2-
supervision with GPS monitoring and certain conditions including domestic

violence and substance abuse treatment. 5

       (4)    Bradley filed no direct appeal from his conviction or sentence.

But he has now docketed the present motion under Superior Court Criminal

Rule 35(b) requesting reduction of his two-year unsuspended portion of his

Level V term. 6 In short, Bradley asks the Court to suspend the remainder of

those two years of imprisonment and place him on home confinement

immediately.

       (5)    In his sentence reduction motion, Bradley requests that the

Court reconsider certain mitigating circumstances presented at the time of

his sentencing and reduce his term of imprisonment. 7 The mitigating factors

he identifies are: (1) the fact that he was care provider for his adult son, who

has special needs, due to his wife’s untimely death in 2003; (2) his mother’s

poor health which, he says, is taxed even more since she has taken on




5
       Sentencing Order, State v. John S. Bradley, ID No. 1406015448 (Del. Super. Ct.
Mar. 13, 2015).
6
       Super. Ct. Crim. R. 35(b) (providing that, under certain conditions, the court may
reduce a sentence of imprisonment on an inmate’s motion); Jones v. State, 2003 WL
21210348, at *1 (Del. May 22, 2003) (“There is no separate procedure, other than that
which is provided under Superior Court Criminal Rule 35, to reduce or modify a
sentence.”).
7
       Def.’s Mot. to Modify Sent., at 2.


                                            -3-
responsibility for Bradley’s son; and (3) his long-time steady employment at

a job that permitted him to have his son along while carrying out his duties. 8

       (6)    The     Court     may    consider     Bradley’s       motion    “without

presentation, hearing or argument.” 9 The Court will decide his motion on

the papers filed and the complete sentencing record in Bradley’s case.

       (7)    When considering motions for sentence modification, this

Court addresses any applicable procedural bars before turning to the

merits.10 There are no bars to the consideration of Bradley’s request under

Rule 35(b).

       (8)    The purpose of Superior Court Criminal Rule 35(b) historically

has been to provide a reasonable period for the Court to consider alteration

of its sentencing judgments.11 Where a motion for reduction of sentence of

imprisonment is filed within 90 days of sentencing, the Court has broad

discretion to decide if it should alter its judgment.12 “The reason for such a

rule is to give a sentencing judge a second chance to consider whether the
8
       Id.
9
       Super. Ct. Crim. R. 35(b).
10
       State v. Redden, 111 A.3d 602, 606 (Del. Super. Ct. 2015).
11
       Johnson v. State, 234 A.2d 447, 448 (Del. 1967) (per curiam).
12
       Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When, as here, a
motion for reduction of sentence is filed within ninety days of sentencing, the Superior
Court has broad discretion to decide whether to alter its judgment.”).



                                          -4-
initial sentence is appropriate.”13 A request for leniency and reexamination

of the sentencing factors is precisely the stuff of which a proper and timely

Rule 35(b) motion is made. 14 Under every iteration of Delaware’s criminal

rules governing motions to reduce sentences, such entreaties are addressed to

the sound discretion of this Court.15

       (9)    The Court has examined Bradley’s claim – i.e., his request that

the Court reconsider and decide if, on further reflection, its sentence now

seems unduly harsh – on the merits.              In doing so, the Court has fully

reviewed Bradley’s application, the record of his case, Bradley’s prior

criminal history, all pre-sentence materials, and all sentencing information

available.16 The Court finds that when all sentencing factors in his case are


13
        State v. Remedio, 108 A.3d 326, 331 (Del. Super. Ct. 2014) (internal citations and
quotations omitted) (such a request is essentially a plea for leniency: an appeal to the
sentencing court to reconsider and show mercy). See also State v. Tinsley, 928 P.2d
1220, 1223 (Alaska Ct. App. 1996) (explaining under Alaska’s then-extant120-day rule,
that a court’s “authority can be exercised even when there is no reason to reduce the
sentence other than the judge’s decision to reconsider and show mercy”).
14
       Remedio, 108 A.3d at 331-32 (citing cases).
15
       Hewett, 2014 WL 5020251, at *1. See also Shy v. State, 246 A.2d 926 (Del.
1968); Lewis v. State, 1997 WL 123585, at *1 (Del. Mar. 5, 1997).
16
       See Rondon v. State, 2008 WL 187964, at *1 (Del. Jan. 15, 2008) (by citing
Mayes v. State, 604 A.2d 839 (Del. 1992) our Supreme Court makes it clear that the
“sound discretion” this Court exercises in determining the merits of a timely Rule 35(b)
motion is coextensive with the discretion this Court exercises when first imposing the
subject sentence); and see Lake v. State, 1984 WL 997111, at *1 (Del. Oct. 29, 1984)
(observing the “wide discretion” this Court has in making a sentencing determination
includes “the latitude to consider all information pertaining to a defendant’s personal
history and behavior which is not confined exclusively to conduct for which that

                                           -5-
considered, Bradley had and has presented some prepossessing mitigators.

Yet they do not compel a sentence reduction here. Instead, after thorough

review of the merits of Bradley’s request, the Court finds its original

sentencing judgment is appropriate for the reasons stated at the time it was

rendered.

      (10) Accordingly, the Court will exercise its discretion under Rule

35(b)17 and DENY Bradley’s request to reduce his term of imprisonment.

                           SO ORDERED this 22nd day of June, 2015.


                            /s/ Paul R. Wallace
                           PAUL R. WALLACE, JUDGE

Original to Prothonotary

cc: Zoe M. Plerhoples, Deputy Attorney General
    Brian J. Chapman, Esquire
    Mr. John S. Bradley, pro se
    Investigative Services Office




defendant was convicted” and “almost any factor including prior criminal charges,
hearsay, and other information normally inadmissible for the purpose of determining
guilt”).
17
       Rondon, 2008 WL 187964, at *1 (“The merit of a sentence modification under
Rule 35(b) is directed to the sound discretion of the Superior Court.”).



                                       -6-